MOORE, Circuit Judge
(concurring in the result).
I concur in the result only because in practically every jurisdictional case the correct legal answer is best obtained from the fullest possible development of the facts. I do not join in the assumption of my colleagues that DeGraff’s public relations activities for Gray Line would or could justify a holding that these operating defendants, merely members of the Gray Line association, were transacting business in New York. Such an activity would be far less a “holding out” than the situations in the Surf Properties, supra, or Fontainebleau Hotel, supra, cases. Furthermore, DeGraff must be shown in my opinion to have been actively engaged in the type of business on behalf of these particular *324defendants which would result in jurisdictional consequences for them within the principles of the New York law so well analyzed and stated in Judge Waterman’s opinion. I am not opposed to further development of the facts but I am not prepared to intimate (and I do not believe that my colleagues do) that Judge Dooling’s views of the New York law were inaccurate or unsound.